Citation Nr: 0421841	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-11 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchial asthma.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from July 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran testified before the 
undersigned at a hearing held at the RO in December 2003.


FINDINGS OF FACT

1.  A June 1969 rating decision denied entitlement to service 
connection for bronchial asthma; the veteran did not appeal 
this decision.

2.  Evidence received since the June 1969 rating decision is 
duplicative or cumulative of evidence previously of record or 
is not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bronchial asthma.

3.  A June 1969 rating decision denied entitlement to service 
connection for allergic rhinitis; the veteran did not appeal 
this decision.

4.  Evidence received since the June 1969 rating decision is 
duplicative or cumulative of evidence previously of record or 
is not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for allergic rhinitis.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for bronchial 
asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for allergic 
rhinitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was enacted.  The VCAA appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).

The Board also notes that on August 29, 2001, during the 
pendency of the instant appeal, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, as in this case, 
the final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.  With respect to claims to reopen based on the 
submission of new and material evidence, the revisions 
provide for a limited duty on the part of VA to assist the 
veteran in obtaining evidence in support of his claim, but 
only for those claims filed on or after August 29, 2001.  The 
veteran's claims were filed in June 2000.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The claims in the instant appeal were received in 
June  2000).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for bronchial asthma and for allergic 
rhinitis was denied in a June 1969 rating decision; the 
veteran was notified of the decision and of his appellate 
rights with respect thereto, but he did not appeal.  Although 
the veteran in an April 1993 statement contended that he 
never received notice of the denial, the record reflects that 
the notice was sent to his last address of record at the 
time, and was not returned as undeliverable.  See Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (mere allegation of 
non-receipt does not constitute the type of 'clear evidence 
to the contrary' sufficient to rebut the presumption that 
officials and employees of VA properly discharged their 
official duties).  The Board notes that the veteran was 
provided with a copy of the June 1969 rating decision and 
notice letter in June 1993, following which no further 
communication was received from the veteran or any 
representative until many years later.  Consequently, service 
connection for bronchial asthma and allergic rhinitis may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the June 1969 rating 
decision included service medical records showing that at his 
entrance examination, the veteran reported a history of hay 
fever and asthma; he indicated that his last asthma attack 
occurred at the age of eight, although he also reported 
experiencing occasional asthma attacks and mild allergic 
rhinitis in the summer months.  The service medical records 
show that he underwent a period of observation in connection 
with a Medical Board proceeding while hospitalized for an 
upper respiratory infection, during which time the veteran 
reported that he had experienced asthma since the age of 
seven, but that since the age of fourteen he had only 
experienced infrequent and mild asthma attacks easily 
relieved by medication.  He reported that while in service he 
continued to experience only infrequent and mild asthma 
attacks, relieved by medication, until he was stationed in 
Montana.  Once in Montana, he began experiencing asthma 
attacks as well as bronchitis.  The veteran also reported 
experiencing mild hay fever with associated sneezing.  Chest 
X-ray studies during the period of observation were normal, 
but pulmonary function testing yielded abnormal results, 
prompting the veteran's treating physician to conclude that 
the veteran's bronchial asthma was of moderate severity, 
although dramatically responsive to bronchodilators.  Another 
physician determined that the veteran had allergic rhinitis.  

The Medical Board concluded that the veteran's bronchial 
asthma dated back to childhood, that he ordinarily 
experienced very little difficulty with the asthma, and that 
he would benefit from a course of desensitization.  The 
Medical Board concluded that the veteran had bronchial asthma 
and allergic rhinitis, both of which had existed prior to 
service and neither of which had been permanently aggravated 
by service.  The Medical Board findings were thereafter 
referred to a Physical Evaluation Board (PEB) which concluded 
that the veteran entered service with a pre-existing 10 
percent level of disability due to bronchial asthma 
associated with allergic rhinitis, but that the bronchial 
asthma underwent aggravation in service and was (by 
discharge) at a 30 percent level of disability for moderate 
bronchial asthma manifested by frequent attacks of asthma and 
asthmatic bronchitis; associated with allergic rhinitis  The 
veteran was thereafter separated with severance pay.

The evidence previously of record at the time of the June 
1969 rating decision also included a copy of the veteran's DD 
Form 214 indicating that he was discharged by reason of 
physical disability with entitlement to severance pay, as 
well as a copy of a DD Form 215 disclosing the amount of 
severance pay paid the veteran.

Pertinent evidence added to the record since the June 1969 
rating decision includes copies of his DD Form 214 and DD 
Form 215.  The veteran also apparently submitted duplicates 
of his service medical records which were returned to him by 
the RO.  The evidence added to the record also includes a 
February 1993 statement by A. Chaffee, P.A., and a July 2000 
statement by a private physician.  The evidence added to the 
record also includes VA treatment reports for June 1998 to 
July 2001, as well as statements by the veteran and the 
transcript of his December 2003 hearing before the 
undersigned.

The veteran's DD Forms 214 and 215 are duplicates of those 
documents previously of record and considered in June 1969, 
and are clearly not new.  Moreover, while the service medical 
records submitted by the veteran were returned to him by the 
RO, the Board notes that from the veteran's description of 
the referenced records, they consisted of the reports of the 
Medical Board and Physical Evaluation Board which were of 
record and considered at the time of the June 1969 rating 
decision; the service medical records submitted by the 
veteran (but returned by the RO as duplicative) are therefore 
not new.

In his February 1993 statement, Mr. Chaffee (an employee of 
the Geisinger Medical Group) indicates that the veteran was 
being treated for asthma and allergic rhinitis.  He notably 
did not otherwise address the onset of the asthma or allergic 
rhinitis, or suggest that any asthma or allergic rhinitis 
increased in severity during the veteran's period of service.  
In fact, Mr. Chaffee did not refer to the veteran's period of 
service at all.  The Board consequently concludes that Mr. 
Chaffee's statement, while new, is not material, and that his 
statement therefore is not, when considered either alone or 
in connection with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

The VA treatment records show that the veteran underwent 
pulmonary function testing, with results consistent with the 
presence of early mild chronic obstructive pulmonary disease.  
The records do not otherwise address the presence of any 
bronchial asthma or allergic rhinitis, and, more importantly, 
do not provide any information concerning the onset of the 
veteran's bronchial asthma or allergic rhinitis, or 
concerning whether any asthma or allergic rhinitis underwent 
an increase in severity in service.  The Board consequently 
concludes that the VA treatment records, while new, are not 
material, and that the records therefore are not, when 
considered either alone or in connection with the evidence 
previously assembled, so significant that they must be 
considered in order to fairly decide the merits of the 
claims.

In his July 2000 statement, the private physician indicated 
that the veteran, who had been his patient since May 2000, 
had asthma.  He did not, however, otherwise address the onset 
of the asthma, or suggest that the asthma increased in 
severity during the veteran's period of service.  He also did 
not refer to any allergic rhinitis in the veteran.  As with 
Mr. Chaffee's statement, the physician did not refer to the 
veteran's period of service at all.  The Board consequently 
concludes that the July 2000 statement, while new, is not 
material, and that the statement therefore is not, when 
considered either alone or in connection with the evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

In his statements, and in testimony before the undersigned, 
the veteran essentially indicates that while he had asthma 
prior to service, his asthma and allergic rhinitis conditions 
were found by his service department to have been aggravated 
in service, warranting severance pay.  He testified that he 
has been under constant medical care since 1969.  However, as 
there is no indication that the veteran is qualified through 
education, training or experience to offer a medical opinion 
concerning whether his bronchial asthma or allergic rhinitis 
chronically worsened during or as a result of service, the 
assertions of the veteran concerning aggravation do not 
constitute competent medical evidence with which to reopen 
his claims.  See Moray v. Brown,  5 Vet. App. 211, 214 
(1993).  Therefore, his statements are not, either alone or 
in connection with evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claims.

In short, the additional evidence submitted by the veteran to 
reopen his claims of entitlement to service connection for 
bronchial asthma and allergic rhinitis is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  Accordingly, the Board finds that new 
and material evidence has not been submitted, and the 
veteran's claims of entitlement to service connection for 
bronchial asthma and allergic rhinitis are not reopened.  The 
benefits sought on appeal are denied.  38 C.F.R. § 3.156(a).

In deciding this claim, the Board has considered the 
applicability of the VCAA, as implemented by VA regulations 
which became effective during the pendency of this appeal.  
In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by August 2000 and 
November 2000 VA letters to the veteran which informed him of 
the information and evidence necessary to reopen and to 
substantiate the claims for service connection for bronchial 
asthma and allergic rhinitis.  In a June 2001 correspondence, 
the RO also informed the veteran of the evidence necessary to 
substantiate his claims, and further advised him of what 
evidence VA would obtain for him and of what evidence he was 
responsible for submitting; he was advised to either obtain 
and submit any pertinent medical records himself, or to 
complete and return enclosed forms for authorizing VA to 
obtain records on his behalf.  See Quartuccio v. Principi , 
16 Vet. App. 183 (2002).  The Board notes that the veteran's 
claims were thereafter re-adjudicated in a June 2002 
statement of the case.  

The Board notes that while the notices provided to the 
veteran in November 2000 and June 2001 were not given prior 
to the first RO adjudication of the claims in October 2000, 
the notices were provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notices, together with the August 2000 
correspondence, collectively complied fully with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been afforded numerous opportunities to 
supplement the record, and as noted above his claims were re-
adjudicated in a June 2002 statement of the case.  Based on 
the procedural history of this case, it is the conclusion of 
the Board that VA has no outstanding or unmet duty to inform 
the veteran that any additional information or evidence is 
needed, and that the August 2000, November 2000 and June 2001 
VA letters, and the June 2002 statement of the case, informed 
the veteran of the information and evidence needed to 
substantiate his claims.  

With respect to any duty to assist the veteran in his claims, 
the Board points out that VA medical records for the veteran 
are on file; that VA is not required to obtain private 
medical records on his behalf, since his claims were filed 
well before August 2001; that the veteran in any event has 
not identified any private medical records for VA to obtain 
on his behalf or even authorized VA to obtain any records; 
and that unless and until new and material evidence is 
received with which to reopen the veteran's claims, VA is not 
required to afford the veteran a VA examination addressing 
the etiology of his bronchial asthma or allergic rhinitis 
disorders.  The Board notes that at his December 2003 hearing 
before the undersigned, the veteran testified that he 
received treatment from 1969 until fairly recently by a 
private physician (whom he did not identify) for his claimed 
conditions.  (The Board notes in passing that in a statement 
received in March 1993, the veteran reported that he could 
not recall who treated him for his claimed disabilities at 
any point prior to 1992, and that in a June 2001 statement 
the veteran indicated that all information concerning any 
treatment he received from private physicians was already on 
file.)  The veteran did not request that VA assist him in 
obtaining records from the referenced physician, and 
indicated that he would submit any available records himself.  
The undersigned informed the veteran that the record would be 
held open a period of 60 days in order to allow him to submit 
any additional medical records.  The veteran has not, in the 
more than seven months following the December 2003 hearing, 
submitted any additional information or evidence to the 
Board.

In sum, there is no further action to be undertaken to comply 
with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to adjudicate the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for bronchial 
asthma, the benefit sought on appeal is denied. 

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for allergic 
rhinitis, the benefit sought on appeal is denied. 





	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



